This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1144

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                               Ogonnaya Vincent Ofor,
                                    Appellant.

                                  Filed July 7, 2014
                                      Affirmed
                                   Stauber, Judge

                           Hennepin County District Court
                              File No. 27VB1215034

Lori A. Swanson, Attorney General, St. Paul, Minnesota; and

David K. Ross, Assistant Brooklyn Center Attorney, Minneapolis, Minnesota (for
respondent);

Ogonnaya Vincent Ofor, New Brighton, Minnesota (pro se appellant)

      Considered and decided by Worke, Presiding Judge; Stauber, Judge; and

Klaphake, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                            UNPUBLISHED OPINION

STAUBER, Judge

          In this pro se appeal, appellant challenges his petty misdemeanor conviction of

running a red light, arguing that the evidence was insufficient to support the conviction

and that the testimony of the police officer who issued the citation was disingenuous. We

affirm.

                                            FACTS

          On September 23, 2012, appellant Ogonnaya Ofor was cited for failing to obey a

traffic signal in violation of Minn. Stat. § 169.06, subd. 5 (2012). Appellant contested the

ticket, and a trial was held on May 21, 2013.

          Trooper Melissa Fischer testified that she observed appellant run a red left-turn

arrow while turning off of northbound Highway 252 onto westbound 66th Avenue in

Brooklyn Center. Trooper Fischer testified that, at approximately 5:46 pm, her squad car

was positioned on northbound Highway 252 at the intersection of 66th Avenue in the

number two left-turn lane. She explained that the intersection has two left-turn lanes,

three through-lanes that continue northbound, and one right-turn lane. She testified that

traffic had accumulated in the two left-turn lanes. When the light turned to a green

arrow, traffic began moving forward, but when the arrow turned red, only three or four

cars had actually proceeded through on the green arrow. She testified that the light

cycled properly from green to yellow and from yellow to red. She testified that she

stopped her squad vehicle when the light changed to a red arrow and became the first car

in line at the intersection in the number two left-turn lane, but that a white and blue taxi


                                                2
cab in the number one left-turn lane continued through the intersection after the arrow

had changed to red. She testified that she initiated a traffic stop of the taxi on 66th

Avenue and identified the driver as appellant. She issued appellant a ticket for failing to

obey a traffic signal.

       Appellant testified that he was already through the intersection when the arrow

turned red. He testified that while he was turning left another car in the number two left-

turn lane was turning at the exact same moment in time, but appellant could not describe

the vehicle. Appellant initially testified that he saw Trooper Fischer’s squad car sitting

behind the vehicle that passed through the intersection at the same time he did, but later

testified that he did not see the squad car until Trooper Fischer initiated the traffic stop.

Appellant also testified that Trooper Fischer was driving an unmarked red van. But on

redirect, Trooper Fischer testified that she normally drives a marked squad car, although

on this date it was possible that she was driving an unmarked red Dodge Charger.

       The district court found that Trooper Fischer “described pretty clearly what

happened,” and that she was “more likely to be paying close attention to the signal

because she was sitting right there at the red arrow.” The district court found that

appellant was not paying as much attention because “he didn’t notice that he passed the

trooper.” The district court concluded, based on this evidence, that the state proved that

appellant was guilty beyond a reasonable doubt and imposed a fine and surcharge totaling

$128. This appeal followed.




                                               3
                                      DECISION

       Appellant argues that Trooper Fischer’s testimony was “disingenuous” and that

the evidence was insufficient to convict him because Trooper Fischer’s squad video was

never introduced into evidence. On review, this court must assume that the fact-finder

“believed the state’s witnesses and disbelieved any evidence to the contrary.” State v.

Moore, 438 N.W.2d 101, 108 (Minn. 1989). This is especially true when resolution of

the matter depends mainly on conflicting testimony. State v. Pieschke, 295 N.W.2d 580,

584 (Minn. 1980). The reviewing court will not disturb the verdict if the district court,

acting with due regard for the presumption of innocence and the requirement of proof

beyond a reasonable doubt, could reasonably conclude that the defendant was guilty of

the charged offense. Bernhardt v. State, 684 N.W.2d 465, 476-77 (Minn. 2004).

       The district court found that appellant’s testimony was not credible because

Trooper Fischer’s testimony more clearly described the incident and because she was

more likely to be paying attention to the traffic signal because she was the first car in line

waiting for the light to change. Moreover, the transcript reveals that appellant’s

testimony was confused and self-contradictory. Appellant initially testified that he saw

Trooper Fischer stopped behind him at the light, but then later said he did not notice her

until he was pulled over. And appellant testified that Trooper Fischer was driving a red

van, when she was more likely driving a marked squad car or an unmarked red sedan.

And appellant testified that he entered the intersection at the same time as another

vehicle, but could not describe the vehicle. Because we defer to the district court’s




                                              4
credibility determinations, we conclude that the district court did not err by finding that

Trooper Fischer’s testimony was more reliable.

       Appellant also argues that the evidence was insufficient to convict him because the

video from Trooper Fischer’s squad car was never entered into evidence. Trooper

Fischer testified that when she requested a copy of her squad video from her office, the

person who makes the recordings told her that “there was no video that downloaded onto

the disk.” For reasons unknown, the squad video camera failed to record. The district

court found that “there is no evidence that the video was handled improperly.”

Therefore, because there was no squad video, the district court did not err by failing to

admit it into evidence. Moreover, evidence from a single witness may be sufficient to

support a verdict. Waldo v. St. Paul Ry. Co., 244 Minn. 416, 424, 70 N.W.2d 289, 294

(1955).

       Affirmed.




                                              5